Filed 5/20/21 P. v. Gomez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F079355
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. Nos. F19901645
                    v.                                                             & F14900092-2)

 NORMA LISA GOMEZ,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Michael G.
Idiart, Judge.
         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Michael P. Farrell, Assistant
Attorney General, Eric L. Christoffersen and Robert C. Nash, Deputy Attorneys General,
for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                      INTRODUCTION
       Appellant and defendant Norma Lisa Gomez committed a series of offenses,
repeatedly violated probation, parole, and postrelease community supervision (PRCS),
and subsequently entered into a negotiated disposition. She was sentenced to a second
strike term of four years in prison. On appeal, defendant contends the matter must be
remanded for the trial court to determine whether she qualifies for mental health
diversion under Penal Code section 1001.361 and People v. Frahs (2020) 9 Cal.5th 618
(Frahs). She also argues remand is required for the court to determine if she has the
ability to pay fines and fees imposed in this case, as set forth in People v. Dueñas (2019)
30 Cal.App.5th 1157 (Dueñas). We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       The instant appeal is from a negotiated disposition in 2019, where defendant
entered into a plea agreement and was sentenced to prison. That disposition, however,
was the culmination of multiple offenses and violations of probation and PRCS, as set
forth below.
Case No. F10800255
       On April 19, 2010, defendant was found in possession of methamphetamine. At
the time, she had a long record that began in 1998 and continued with numerous felony
and misdemeanor convictions for assaultive, drug, and theft offenses, and multiple
probation and parole violations.
       On or about July 10, 2010, defendant pleaded guilty in case No. F10800255 to
possession of methamphetamine (Health & Saf. Code, § 11377).
       On or about July 21, 2010, defendant was placed on probation for two years
pursuant to Proposition 36. Defendant never reported to probation and absconded.



       1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
                    COMMISSION OF ADDITIONAL OFFENSES
Case No. 12903625
       On July 15, 2011, defendant was detained by a security officer at Table Mountain
Casino because she had been banned from the facility as of February 8, 2011. Defendant
was found in possession of a white powdery substance and a glass pipe in her purse.
Defendant grabbed the items, rushed into a nearby restroom, flushed the items down the
toilet, and walked out of the casino.
       Defendant was again detained and arrested. A further search of her purse revealed
bank cards, DMV identification cards, and an iPod. The items belonged to two people,
who reported defendant did not have their permission to possess their stolen property.
Case No. F11907012
       On November 22, 2011, officers stopped a car that was being driven by Ryan
Gault; defendant was the passenger. The car contained a laptop computer, printer,
jewelry, paperwork, and other items. Defendant said she purchased the vehicle, and the
property in the car belonged to her.
       The officers determined the car and property had been reported as stolen in
different burglaries. There was a green bag in the car that contained paperwork in
Gault’s name, along with a paycheck, tax returns, and other types of paperwork, all of
which also had been reported stolen in burglaries. The burglary victims did not know
Gault, and one victim had been subject to identity theft.
       Both defendant and Gault were arrested. At the time, defendant had absconded
from her probation in case No. F010800255.2




       2
       Gault pleaded to a felony violation of taking or driving a vehicle (Veh. Code,
§ 10851) and was placed on probation for three years.


                                             3.
       Probation report
       According to the December 12, 2011, probation report, filed for defendant’s
violation of probation in case No. F010800255, defendant had multiple pending cases in
other counties at that time. The report stated defendant was disabled due to epilepsy and
mental health issues. Her disability checks were sent to a designated payee, who was her
boyfriend’s mother.
       Also, according to the probation report, on May 17, 2011, criminal proceedings
had been suspended pursuant to section 1368, in a Madera County case where defendant
had been charged with violating section 487, subdivision (a), and she was placed in
Patton State Hospital. Defendant was supposed to be transported to Patton by the person
who was the payee on her disability checks, but defendant got out of the car and “took
off.” The probation report stated that this and other cases were still pending against
defendant, and the jurisdictions had been advised defendant was in custody in Fresno
County.
       The probation report stated defendant was born with epilepsy and took antiseizure
medications. She began having mental health issues when she was 27 years old and was
diagnosed as being bipolar and schizophrenic. She took “numerous psychotropic
medications” but the jail was not administering them to her. Defendant said that since
she was in a “controlled setting,” she was not having any problems with paranoia or
hearing voices.
       The report further stated that defendant had a long history of using
methamphetamine on a daily basis, which began when she started having mental health
problems after her mother’s death. Defendant stated that in the previous five years, she
had completed one treatment program and failed to complete another program.
Procedural background
       On January 25, 2012, the court ordered a psychological evaluation of defendant
pursuant to section 1368 because a doubt arose as to her competency.

                                             4.
        On April 18, 2012, defendant was found not competent to assist in her defense,
criminal proceedings in cases Nos. 12903625 and F11907012 were suspended, and she
was committed to Patton State Hospital.
        On August 27, 2012, the court found defendant was restored to competency and
criminal proceedings were reinstated, and the matter was set for a hearing on her
probation violation.
        The probation report for cases Nos. 12903625 and F11907012 described
defendant’s prior performance on probation and parole as “miserable.” Defendant had
“neither the desire, nor the ability to comply with supervision within the community. In
reviewing her prior PC 1368 and 1026 evaluations, her long use of methamphetamine
abuse has contributed to [her] psychological state. She was given the opportunity with
Prop 36 services, but did not enroll in the program and did not drug test. Conversely, the
defendant was able to obtain stolen financial information from unsuspecting victims and
commit new offenses just after her release.” It recommended imposition of a prison term.
Plea and sentencing
        On September 20, 2012, defendant entered into a negotiated disposition. In case
No. F11907012, she pleaded no contest to unlawfully taking or driving a vehicle (Veh.
Code, § 10861, subd. (b)) and admitted one prior strike conviction; and in case
No. F1290362, she pleaded no contest to receiving stolen property (Pen. Code, § 496,
subd. (a)). The court dismissed the other charges and allegations.
        On November 2, 2012, the court imposed an aggregate term of four years for
defendant’s three cases: two years eight months in case No. F11907012, and a
consecutive term of one year four months in case No. F1290362; with a concurrent term
for the probation violation in case No. F10800255.
                       FIRST PETITION FOR REVOCATION
        On July 30, 2013, defendant was released on PRCS that would terminate in July
2016.

                                            5.
       On January 23, 2014, the probation department attempted to contact defendant at
her registered home address in Clovis, but her son reported defendant had not lived there
in months, and he did not know her whereabouts.
       On February 7, 2014, defendant was detained during a traffic stop, she gave a false
name and was uncooperative, and she tossed away a bag of marijuana. She was arrested
for giving a false identity to an officer (§ 148.9), resisting arrest (§ 148, subd. (a)(1)), and
revocation/violation of PRCS (§ 3455, subd. (a)).
       Based on these incidents, on February 20, 2014, the probation department filed a
petition in case No. F14900092-2, for revocation of defendant’s PRCS in cases
Nos. F11907012, F12903625, and F10800255, because she failed to maintain contact and
obey all laws. The court found probable cause and preliminarily revoked defendant’s
PRCS status.
       On July 14 and September 15, 2014, defendant failed to appear for hearings in
case No. F14900092-2, and no-bail arrest warrants were issued.
       On January 21, 2015, defendant appeared in case No. F14900092-2, and she was
remanded into custody. The court ordered this case to trail pending charges in case
No. F14908547.
Case No. F14908547
       On April 16, 2015, defendant admitted violating the terms of her PRCS in case
No. F14908547; she was released on her own recognizance.
       On June 29, 2015, the court reinstated defendant on PRCS with a new expiration
date of November 2017.
                       SECOND PETITION FOR REVOCATION
       Defendant’s current appeal is based on the negotiated disposition and the court’s
orders in cases Nos. F14900092-2 and F19901645.
       On September 22, 2015, defendant failed to report to the probation office for a
follow-up appointment. On November 5, 2015, a probation officer contacted defendant’s

                                               6.
daughter, who reported defendant no longer lived at her stated address in Fresno. On
December 12, 2015, defendant’s son confirmed defendant did not live at that address, the
home was searched, and defendant’s whereabouts were unknown.
       Based on these incidents, on January 12, 2016, the probation department filed
another petition for revocation of defendant’s PRCS status in case No. F14900092-2.
The court granted the petition and issued a no-bail bench warrant.
Case No. F19901645
       On March 12, 2019, defendant appeared in court on the no-bail warrant, her PCRS
was formally revoked, and she was remanded into custody. The case was trailed pending
the filing of new charges.
       On the same day, a complaint was filed in case No. F19901645 charging
defendant with count 1, embezzlement of property valued over $950, between March 1
and 10, 2019, that had been entrusted to her by Chukou Xaochay Thao (§ 503); count 2,
receiving stolen property, a motor vehicle valued over $950 that belonged to Thao
(§ 496d, subd. (a)); count 3, unlawful driving or taking of a motor vehicle (Veh. Code,
§ 10851, subd. (a)); and, count 4, misdemeanor giving false information to a police
officer (§ 148.9, subd. (a)).
       It was further alleged as to counts 2 and 3 that defendant had one prior theft-
related felony conviction (§ 666.5); one prior strike conviction; and two prior prison term
enhancements (§ 667.5, subd. (b)).
                                PLEA AND SENTENCING
       On April 23, 2019, defendant entered a negotiated disposition in case
No. F19901645, and pleaded no contest to count 1, embezzlement, and admitted the prior
strike conviction and two prior prison term enhancements, based on an indicated second
strike sentence of four years. The court granted the People’s motion to dismiss the
remaining charges and allegations.



                                             7.
        On the same day, defendant admitted violating the terms of PRCS in case
No. F14900092, by failing to obey all laws. The court formally revoked defendant’s
PRCS status.
        On May 21, 2019, the court conducted the sentencing hearing. Defense counsel
requested the court to dismiss the prior strike conviction because it was from 2004, her
current offenses were not violent, and she took responsibility for her conduct. The
prosecutor replied that while the prior strike was old, defendant had nine subsequent
parole violations that showed she could not comply with the law and continued to
reoffend.
        Defense counsel replied: “Your Honor, I would just note that there are significant
substance abuse and some mental health in her history all would explain her numerous
violations and many misdemeanor – her prior record.” (Italics added.) As an alternative
to dismissing the strike, defense counsel asked the court to consider imposing the lower
term.
        The court stated it had reviewed defendant’s record and decided not to dismiss the
prior strike conviction for the following reasons.

        “Prior to the strike [defendant] had a felony corporal injury on a spouse or
        cohabitant as a felony in ’03. She had a felony assault with a deadly
        weapon which is a strike in ’03. Unfortunately that was followed by nine
        parole violations from ’06 to 2010. And then in 2010 there is a felony
        possession of methamphetamine which under current law is probably
        reducible to a misdemeanor. That was followed by a petty theft in ’10,
        some sort of credit card theft in ’10 as a misdemeanor, a felony receiving
        stolen property in ’11 which she received 16 months in prison, as well as a
        misdemeanor credit card fraud. She received a felony auto theft in ’11
        which she received two years and eight months. That was followed by a
        violation of post release community supervision in ’15, another possession
        of – unlawfully of someone’s ID as a misdemeanor in ’14, and then … out
        of Texas some sort of felony possession of a controlled substance as a
        felony.”




                                             8.
       The court stated this case represented defendant’s eighth felony conviction, she
was ineligible for probation, and she was not suitable in any case.
       In case No. F19901645, the court imposed the midterm of two years for count 1,
embezzlement, doubled to four years as the second strike term, and dismissed the two
prior prison term enhancements.
       The court imposed a restitution fine of $400 (§ 1202.4, subd. (b)), suspended the
parole revocation fine of $400 (§ 1202.45), and reserved victim restitution; and also
imposed a court operations fee of $40 (§ 1465.8) and a $30 criminal conviction
assessment fee (Gov. Code, § 70373). It found she did not have the ability to repay the
costs of representation and suspended the probation report fee of $296.
       In case No. F14900092, the court imposed a concurrent term of 180 days in jail
and ordered PCRS to terminate upon completion of the term.
Appeal
       On May 22, 2019, defendant filed notices of appeal in cases Nos. F14900092 and
F19901645.
       On July 25, 2019, appellate counsel filed a request for the superior court to
conduct a hearing on defendant’s ability to pay the fines and fees pursuant to Dueñas and
section 1237.2. On August 1, 2019, the superior court denied appellate counsel’s request.
       On September 12, 2019, defendant filed a request with this court for permission to
seek a certificate of probable cause from the superior court, in order to raise her eligibility
for mental health diversion pursuant to the provisions of section 1001.36. On October 1,
2019, this court denied defendant’s motion.
                                       DISCUSSION
I.     Certificate of Probable Cause
       Defendant’s primary issue is that the matter must be remanded for the trial court to
consider whether she is eligible for mental health diversion pursuant to section 1001.36.



                                              9.
In response, the People asserted that defendant was foreclosed from raising this issue
because she failed to obtain a certificate of probable cause.
       This court requested further briefing from the parties given recent rulings on this
issue by the California Supreme Court. In response, the People concede that based on
Frahs and People v. Stamps (2020) 9 Cal.5th 685, 696, defendant may raise this issue
even though she did not obtain a certificate of probable cause. We accept this concession
and address the merits of defendant’s arguments.
II.    Mental Health Diversion
       Defendant argues the matter must be remanded for the court to consider whether
she would be eligible for mental health diversion pursuant to section 1001.36, and asserts
the record supports a prima facie case for diversion based on her history of mental health
problems in 2011 and 2012, as set forth above in the probation report. Defendant
acknowledges defense counsel failed to request diversion, but asserts counsel was
prejudicially ineffective for failing to do so.
       The People assert defendant forfeited this issue because section 1001.36 had been
enacted months before she entered her plea and was sentenced, and her defense attorney
failed to raise the issue or request diversion. The People further argue defendant cannot
establish prejudicial ineffective assistance because the record is silent as to why counsel
did not raise diversion during the pretrial proceedings but suggests reasons why the
motion was not made. The People raise an additional contention that if the matter is
remanded for the court to consider diversion, then the district attorney should be able to
withdraw from the plea agreement. (See, e.g., People v. Stamps, supra, 9 Cal.5th at
pp. 707–708.)
       We find defendant forfeited review and reject her ineffective assistance argument.




                                              10.
       A.     Section 1001.36 and Frahs
       Effective June 27, 2018, “the Legislature enacted … sections 1001.35 and1001.36,
which created a pretrial diversion program for certain defendants with mental health
disorders. [Citation.]” (Frahs, supra, 9 Cal.5th at p. 624, fn. omitted.)
       “Section 1001.36 authorizes a pretrial diversion program for defendants with
qualifying mental disorders. The statute defines ‘ “pretrial diversion” ’ as ‘the
postponement of prosecution, either temporarily or permanently, at any point in the
judicial process from the point at which the accused is charged until adjudication, to
allow the defendant to undergo mental health treatment ....’ (§ 1001.36, subd. (c).)”
(Frahs, supra, 9 Cal.5th at p. 626.)
       Section 1001.36 provides that a trial court may grant pretrial diversion if it finds
all of the following: (1) the defendant suffers from a qualifying mental disorder; (2) the
disorder played a significant factor in the commission of the charged offense; (3) in the
opinion of a qualified mental health expert, the defendant’s symptoms will respond to
mental health treatment; (4) the defendant consents to diversion and waives his or her
speedy trial right; (5) the defendant agrees to comply with treatment; and (6) the
defendant will not pose an unreasonable risk of danger to public safety if treated in the
community. (§ 1001.36, subd. (b)(1)(A)–(F).)
       Section 1001.36 was subsequently amended to specify that defendants charged
with crimes such as murder, rape, and certain sexual assault offenses, are ineligible for
diversion. (§ 1001.36, subd. (b)(2); Frahs, supra, 9 Cal.5th at pp. 626–627.)
       “If the defendant makes a prima facie showing that he or she meets all of the
threshold eligibility requirements and the defendant and the offense are suitable for
diversion, and the trial court is satisfied that the recommended program of mental health
treatment will meet the specialized mental health treatment needs of the defendant, then
the court may grant pretrial diversion. [Citations.] The maximum period of diversion is
two years. [Citation.] If the defendant is subsequently charged with an additional crime,

                                             11.
or otherwise performs unsatisfactorily in the assigned program, then the court may
reinstate criminal proceedings. [Citation.] ‘If the defendant has performed satisfactorily
in diversion, at the end of the period of diversion, the court shall dismiss the defendant’s
criminal charges that were the subject of the criminal proceedings at the time of the initial
diversion’ and ‘the arrest upon which the diversion was based shall be deemed never to
have occurred.’ [Citation.]” (Frahs, supra, 9 Cal.5th at p. 627.)
       In Frahs, supra, 9 Cal.5th 618, the California Supreme Court held section 1001.36
was fully retroactive to cases not yet final on appeal. (Frahs, at p. 624.) In that case,
however, section 1001.36 was enacted after the defendant was convicted and sentenced,
and while his appeal was pending. (Frahs, at p. 626.) Frahs held “a conditional limited
remand for the trial court to conduct a mental health diversion eligibility hearing is
warranted when[] … the record affirmatively discloses that the defendant appears to meet
at least the first threshold eligibility requirement for mental health diversion – the
defendant suffers from a qualifying mental disorder. [Citation.]” (Id. at p. 640.)
       B.     Forfeiture
       In general, “a party may forfeit [the] right to present a claim of error to the
appellate court if he did not do enough to ‘prevent[]’ or ‘correct[]’ the claimed error in
the trial court [citation] ....” (People v. Williams (1998) 17 Cal.4th 148, 161, fn. 6.)
“[C]ounsel is charged with understanding, advocating, and clarifying permissible
sentencing choices at the hearing.” (People v. Scott (1994) 9 Cal.4th 331, 353.) The
defendant is the one who must raise the issue of diversion. (§ 1001.36, subd. (b)(1)(A)
[“Evidence of the defendant’s mental disorder shall be provided by the defense and shall
include a recent diagnosis by a qualified mental health expert.”].)
       Defendant concedes there was no mention of mental health diversion or its
application to defendant at the time of sentencing. The new section 1001.36 was enacted
on June 27, 2018, it had been in effect for nearly one year before defendant’s negotiated
plea and sentencing hearings in April and May 2019, and defendant has not shown the

                                             12.
statute imposes a sua sponte duty on the trial court to raise the issue of mental health
diversion absent a request from either party. Thus, it was defendant’s obligation to raise
the issue. The failure to do so forfeits the issue on appeal.
       C.     Ineffective Assistance
       We thus turn to defendant’s alternative claim of ineffective assistance. “To show
ineffective assistance, defendant must show that ‘counsel’s performance was deficient,
and that the defendant was prejudiced, that is, there is a reasonable probability the
outcome would have been different were it not for the deficient performance.’
[Citations.] ‘A reasonable probability is a probability sufficient to undermine confidence
in the outcome.’ [Citation.]” (People v. Woodruff (2018) 5 Cal.5th 697, 761–762.)
       “On direct appeal, a conviction will be reversed for ineffective assistance only if
(1) the record affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to provide one,
or (3) there simply could be no satisfactory explanation. All other claims of ineffective
assistance are more appropriately resolved in a habeas corpus proceeding. [Citations.]”
(People v. Mai (2013) 57 Cal.4th 986, 1009.)
       “In determining whether the significance of a change in the law excuses counsel’s
failure to object at trial, we consider the ‘state of the law as it would have appeared to
competent and knowledgeable counsel at the time of trial.’ [Citation.]” (People v. Black
(2007) 41 Cal.4th 799, 811, overruled on other grounds by Cunningham v. California
(2007) 549 U.S. 270.)
       There are practical constraints that make it more difficult to address ineffective
assistance claims on direct appeal as opposed to a habeas corpus proceeding. (People v.
Mickel (2016) 2 Cal.5th 181, 198.) First, “[t]he record on appeal may not explain why
counsel chose to act as he or she did. Under those circumstances, a reviewing court has
no basis on which to determine whether counsel had a legitimate reason for making a



                                             13.
particular decision, or whether counsel’s actions or failure to take certain actions were
objectively unreasonable. [Citation.]” (Ibid.)
       Second, in evaluating trial counsel’s actions, “[a] court must indulge a strong
presumption that counsel’s acts were within the wide range of reasonable professional
assistance. [Citation.]” (People v. Dennis (1998) 17 Cal.4th 468, 541.) Thus, the
defendant must overcome the presumption that the challenged action might be considered
sound trial strategy under the circumstances. (Ibid.) “The constitutional standard of
performance by counsel is ‘reasonableness,’ viewed from counsel’s perspective at the
time of his challenged act or omission. [Citations.]” (People v. Gonzalez (1990) 51
Cal.3d 1179, 1243–1244, superceded by statute on other grounds as stated in In re Steele
(2004) 32 Cal.4th 682, 691.) This burden has been described as “ ‘difficult to carry on
direct appeal,’ as a reviewing court will reverse a conviction based on ineffective
assistance of counsel on direct appeal only if there is affirmative evidence that counsel
had ‘ “ ‘no rational tactical purpose’ ” ’ for an action or omission. [Citation.]” (People v.
Mickel, supra, 2 Cal.5th at p. 198.)
       Defense counsel was aware of defendant’s mental health issues since he cited to
her prior history when he asked the court to dismiss the prior strike conviction. The
record is silent as to whether counsel was also aware of section 1001.36. While
defendant argues there was no tactical reason to excuse defense counsel’s failure to move
for mental health diversion, counsel could have chosen not to request diversion for a
variety of reasons – he could have discussed the matter with defendant, and she may have
refused to consent to diversion or comply with mental health treatment. (§ 1001.36,
subds. (b)(1)(D) & (E).)
       “An appeal is ‘limited to the four corners of the [underlying] record on appeal’ ”
(People v. Waidla (2000) 22 Cal.4th 690, 703, fn. 1), and defendant’s ineffective
assistance claim would be more appropriately pursued in a habeas corpus proceeding.
(People v. Mai, supra, 57 Cal.4th at p. 1009.) Given the nature of the record, there are

                                             14.
legitimate reasons why defense counsel may have chosen not to pursue a mental health
diversion eligibility hearing on defendant’s behalf, and we cannot conclude defense
counsel’s performance was objectively unreasonable.
III.    The Restitution Fine and Fees
        Defendant next contends the court improperly ordered her to pay the restitution
fine and fees without determining her ability to pay as required by Dueñas, and again
raises ineffective assistance to the extent counsel should have objected to the restitution
fine.
        We first note that the sentencing hearing was held a few weeks after Dueñas was
decided. But even before Dueñas, defendant had a statutory right to object to the $400
restitution fine since it exceeded the statutory minimum of $300, but she did not do so.
(§ 1202.4, subds. (c), (d).) Accordingly, we conclude defendant forfeited appellate
review of his claim that the trial court erred when it imposed the restitution fine without
determining his ability to pay. (People v. Montelongo (2020) ___ Cal.App.5th ___ [274
Cal.Rptr.3d 267, 281–282]; People v. Taylor (2019) 43 Cal.App.5th 390, 399–400;
People v. Gutierrez (2019) 35 Cal.App.5th 1027, 1033; People v. Frandsen (2019) 33
Cal.App.5th 1126, 1153–1154.)
        In the alternative, defendant argues her attorney was prejudicially ineffective for
failing to object based on Dueñas, which held that “due process of law requires the trial
court to conduct an ability to pay hearing and ascertain a defendant’s present ability to
pay” before it imposes any fines or fees. (Dueñas, supra, 30 Cal.App.5th at pp. 1164,
1167.)3




        3
        The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and
assessments; and if so, which party bears the applicable burden of proof. (See People v.
Kopp (2019) 38 Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)


                                             15.
       We disagree with the holding in Dueñas. As explained in People v. Aviles (2019)
39 Cal.App.5th 1055 (Aviles), we believe Dueñas was wrongly decided and an Eighth
Amendment analysis is more appropriate to determine whether restitution fines, fees, and
assessments in a particular case are grossly disproportionate and thus excessive. (Aviles,
at pp. 1068–1072.) Under that standard, the fines and fees imposed in this case are not
grossly disproportionate to defendant’s level of culpability and thus not excessive under
the Eighth Amendment. (Aviles, at p. 1072.)
       Even if we agreed with Dueñas, defense counsel’s failure to object based on that
ruling was not prejudicial because defendant has the ability to pay the fines and fees over
the course of her prison sentence. (Aviles, supra, 39 Cal.App.5th at pp. 1075–1077.)
“ ‘ “Ability to pay does not necessarily require existing employment or cash on hand.”
[Citation.] “[I]n determining whether a defendant has the ability to pay a restitution fine,
the court is not limited to considering a defendant’s present ability but may consider a
defendant’s ability to pay in the future.” [Citation.] This include[s] the defendant’s
ability to obtain prison wages and to earn money after [her] release from custody.
[Citation.]’ [Citations.]” (Id. at p. 1076.)
       We can infer from the instant record that defendant has the ability to pay the
aggregate amount of fines and fees from probable future wages, including prison wages.
(Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Ellis (2019) 31 Cal.App.5th 1090,
1094; People v. Douglas (1995) 39 Cal.App.4th 1385, 1397.) In addition, there is
nothing in the record to show that defendant would be unable to satisfy the fine and fees
imposed by the court while serving her prison term, even if she fails to obtain a prison
job. While it may take defendant some time to pay the amounts imposed in this case, that
circumstance does not support her inability to make payments on these amounts from
either prison wages or monetary gifts from family and friends during her prison sentence.
(See, e.g., People v. Potts (2019) 6 Cal.5th 1012, 1055–1057; People v. Lewis (2009) 46
Cal.4th 1255, 1321; People v. DeFrance (2008) 167 Cal.App.4th 486, 505.)

                                               16.
       While defendant was represented by appointed counsel at trial, and not ordered to
repay the costs of his representation, the absence of such an order does not address the
same issues raised by his ability to pay the restitution fine and fees imposed in this case.
Section 987.8 states that a court may order a defendant to reimburse the government for
the costs of court-appointed counsel if the defendant has the ability to repay such amount.
(§ 987.8, subds. (b), (c)(1).) “[T]here is ‘a presumption under the statute that a defendant
sentenced to prison does not have the ability to reimburse defense costs.’ [Citation.] To
rebut this presumption, there must be ‘unusual circumstances.’ [Citation.] And the court
‘must make an express finding of unusual circumstances before ordering a state prisoner
to reimburse his or her attorney.’ [Citations.]” (People v. Rodriguez (2019) 34
Cal.App.5th 641, 646.)
       Section 987.8 carries a specific statutory presumption that a defendant sentenced
to more than one year in prison or county jail does not have the ability to reimburse
defense costs. Such a statutory presumption does not apply to whether he had the ability
to pay the statutorily mandated restitution fine and fees. (§ 987.8, subd. (g)(2)(B); Aviles,
supra, 39 Cal.App.5th at pp. 1074–1075; People v. Rodriguez, supra, 34 Cal.App.5th at
p. 646.)
       We thus conclude that based on the record before this court, defendant has the
ability to pay the fines and fees, and counsel’s failure to object was not prejudicial.
                                      DISPOSITION
       The judgment is affirmed.




                                             17.